UNI'I`ED STATES DISTRICT COURT

DISTRICT OF MARYLAND
cHAMBERs 0F 101 wns'r LOMBARD sTREET
A. mle coPPERTHITr-; aALrlMoRE, MARYLAND 21201
UNlTED sTATEs MAGlsTRATE quF. (410) 962-0946

MDD_ADCChambers@mdd.uscnurts.gov

March 4, 2019

TO COUNSEL'OF RECORD

Re: Hyperheal Hyperbarz'cs, Inc. v. Shapiro, Civil No. RDB-18-1679

Dear Counsel:

This case was initially referred to me on January 16, 2019 (ECF 52) for a report and
recommendation regarding ECF 49. On February 19, 2019, the case was also referred for all
discovery and related scheduling (ECF"S 8). On February 8, 2019, Plaintiff filed a motion to extend
discovery (ECF 55). Discovery closed on .Tanuary 15, 2019 as to fact discovery and expert
disclosures (ECF 48). This schedule was by consent of the parties. There were no modifications
requested and no further written agreements by the parties extending the time. Plaintiff now, after
the close of discovery, moves to extend discovery until March 18, 2019. Presumably that is
extending the fact discovery and expert disclosure No other changes were requested. Defendant
has filed his response opposing the enlargement of time (ECF 57).

It is accurate to say that the parties do not agree on anything factually relevant to this
motion. Plaintiff alleges the Defendant agreed to a “stay of discovery” pending the'time the parties
considered possible settlement. Defendant alleges and presents an email to support, that Defendant
did not agree at all to a stay of discovery and would not have absent some disclosure of requested
financial information from Plaintiff. Defendant also alleges Plaintiff used an intermediary to
approach Defendant about settlement Without consent and knowledge of counsel. Needless to say,
there is a lot going on surrounding the time discovery was supposed to be proceeding _ everything
except good efforts at obtaining discovery. Plaintiff states that the parties were limiting discovery
efforts to save money in the attempt to settle the litigation. Efforts to settle have failed and here
we are.

As the Court stated in Potomac Elec. Power, “[r]ule 16(b) of the Federal Rules of Civil
Procedure authorizes the district court to control and expedite pretrial discovery through
a scheduling order. Potomac Elec. Power Co. v. Electric Motor Supply, Inc. 190 F.R.D. 372, 375
(D.Md. 1999). Recognizing that some flexibility was necessary, the drafters provided in Rule
16(b) that a “schedule shall not be modified except upon a showing of good cause and by leave of
the district judge or, when authorized by local rule, by a magistrate judge.” Fed.R.Civ.P. 16(b).
“Properly construed, ‘ good cause’ means that scheduling deadlines cannot be met despite a party's
diligent efforts.” Dilmar Oz`l Company, Inc. v. FedemtedMutual Insurance Company, 986 F.Supp.
959,y 980 (D.S.C.1997), ajF’d by unpublished opinion, 129 F.3d 116, 1997 WL 702267 (4th
Cir.1997) (quoting authority). Carelessness is not compatible with a finding of diligence and offers
no reason for a grant of relief. Johnson v. Mammoth Recreations, Inc., 975 F.Zd 604, 610 (9th
Cir.1992). Indeed, a judge's scheduling order “is not a frivolous piece of paper, idly entered, which
can be cavalierly disregarded by counsel without peril.” Gestemer Corp. v. Case Equipment
Co., 108 F.R.D. 138, 141 (D.Me.1985). Scheduling Orders are necessary tools in managing the
district court's caseload as “[i]t is well known that We litigate these days under the burden of heavy

 

 

Hyperheal Hyperbarz`cs, Inc. v. Shapl`ro
Civil No. RDB-18-l679

March 4, 2019

Page 2

caseloads and clogged court calendars.” Id. Potomac Elec. Power Co. v. Electric Motor Supply
Inc., 190 F.R.D. 372, 375-76 (D. Md. 1999).

In this case, l agree with Defendant that it is questionable whether Plaintiff has established
good cause. The basis upon which Plaintiffrelies, the parties alleged agreement to stay discovery,
remains in dispute. An additional problem for Plaintiff in this case is that Plaintiff waited from
January 15, 2019 until February 8, 2019 to tile the motion to enlarge the time. Good cause requires
a finding that the deadlines cannot be met despite a party’s diligent efforts. Dilmar Oil Co., supra.
In this case, because the facts remain in dispute as to the agreement to stay the proceedings, this
Court will GRANT the motion to extend discovery, (ECF 55) by extending the time for fact
discovery and expert disclosure until March 18, 2019.

Despite the informal nature of this letter, it is an ORDER of the Court and will be docketed
accordingly

Very truly yours,

A. David Co erthite
United States Magistrate Judge

  

